826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arthur T. DAVIDSON, M.D., Plaintiff-Appellant,v.The UNITED STATES of America, Defendant-Appellee.
Appeal No. 87-1286.
United States Court of Appeals, Federal Circuit.
July 10, 1987.

Before DAVIS, BISSELL and ARCHER, Circuit Judges.
PER CURIAM.


1
The final judgment of the United States District Court for the District of Columbia, Civil Action No. 86-2302, (February 5, 1987), dismissing the complaint, is affirmed on the basis of the district court's order, as corrected (March 17, 1987).  Davidson has not shown that any facts found by the district court were clearly erroneous, Fed.R.Civ.P. 52(a), or that the district court misapplied the law.